of f i c e of c h i ef c ou n sel department of the treasury i n t e r n al r e v e n u e s e r v i c e w ashington d c june number info release date index no conex-122729-08 the honorable william d delahunt member u s house of representative sec_1250 hancock street suite 802n quincy ma attention ---------------------- dear congressman delahunt this letter responds to your inquiry dated date on behalf of your constituents - ----------- and ----------------------------- they wrote about their involvement in a purported sec_1031 like-kind_exchange of real_property in ------------- they asked if they can defer the gain on certain real_estate relinquished_property where the qualified_intermediary qi they used to facilitate the transaction entered bankruptcy and as a result they lost the proceeds transferred to the qi although we cannot determine the exact details of the transaction the ------------ entered into we can provide the following general information which i hope is helpful generally taxable_income includes all income regardless of its source including gains from dealings in property sec_61 of the internal_revenue_code the code however no gain_or_loss is recognized on the exchange of property held for productive use in a trade_or_business or for investment if the relinquished_property is exchanged solely for like-kind replacement_property which is held for productive use in a trade_or_business or for investment sec_1031 of the code to defer the gain from income the taxpayer must identify the replacement_property to be received in the exchange within days after the date he or she transfers the relinquished_property the taxpayer generally must receive the replacement_property within days after the date he or she transfers the relinquished_property sec_1031 of the code conex-122729-08 for certain_sales of property for cash the taxpayer can defer the gain from income using a like-kind_exchange only if he or she meets one of the safe harbors provided in the income_tax regulations the regulations the use of the safe_harbor will result in a determination that the taxpayer is not in actual or constructive receipt of money or other_property for sec_1031 purposes sec_1_1031_k_-1 of the regulations for instance under the regulations the taxpayer may use a qi to facilitate the like-kind_exchange in such case the qi not the taxpayer must receive and hold the cash proceeds from the sale of the relinquished_property the qi must perform certain additional functions these functions include acquiring replacement_property from the third-party seller with the cash proceeds from the sale of the relinquished_property and transferring the replacement_property to the taxpayer sec_1_1031_k_-1 of the regulations if the qi fails to acquire the replacement_property and transfer it to the taxpayer within days of the transfer of the relinquished_property formerly owned by the taxpayer the sec_1031 like-kind_exchange will fail as a result the taxpayer will be unable to use the like-kind_exchange provision to defer the gain from income for the transfer of the relinquished_property accordingly any gain realized on the sale of taxpayer’s relinquished_property must be recognized and reported in income if the taxpayer has sustained a loss during the taxable_year that insurance does not cover he or she can deduct the loss from gross_income sec_165 of the code these losses generally include losses_incurred in a trade_or_business losses_incurred in any transaction entered into for profit and losses from theft sec_165 and e of the code accordingly if the facts and circumstances surrounding the ----------------- transaction show that they sustained a loss as a result of the actions of the qualified_intermediary they may be able to deduct this loss from their gross_income this letter is intended for informational purposes only and does not constitute a ruling revproc_2008_1 sec_2 internal_revenue_bulletin date again i hope this information is helpful if i can assist you further please contact me or ------------------------at --------------------- sincerely william a jackson chief branch office_of_chief_counsel income_tax and accounting
